Citation Nr: 1104903	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-20 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for anosmia (loss of smell) to 
include as due to in-service surgery for intracranial aneurysms.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and her daughter


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active duty service from 
September 1986 to November 2007. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied service connection for anosmia (loss of 
smell).  The Veteran testified at a Board hearing at the RO in 
November 2010 before the undersigned Acting Veterans Law Judge.  
A copy of the transcript of that hearing has been associated with 
the record on appeal.


FINDINGS OF FACT

1.  The Veteran was diagnosed during active service with anosmia 
due to status post clipping of two aneurysms of the middle 
cerebral artery and electrocautery of small aneurysm left 
posterior communicating artery. 

2.  The Veteran experienced chronic loss of smell during service 
and continuously since service.

3.  The Veteran currently experiences loss of smell.

4.  The Veteran's current anosmia is related to active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, anosmia was 
incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection for anosmia.  In this case, the Veteran 
contends that she lost her sense of smell after undergoing 
surgery for brain aneurysms during service, and experience 
chronic loss of sense of smell during the remainder of service, 
which symptoms were continuous after service separation to the 
present.  

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  With chronic 
disease as such in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent causes.  
If there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

After a review of all the evidence, lay and medical, the Board 
finds that the Veteran lost the sense of smell during service in 
November 1996, and experienced chronic loss of smell during 
service.  Service treatment records show a November 1996 
diagnosis of anosmia specifically noted as secondary to status 
post clipping of two aneurysms middle cerebral artery and 
electrocautery of small aneurysm left posterior communicating 
artery.  The July 2007 Medical History taken as part of the 
service separation examination reflects the history of "smell 
lost due to aneurysm clip."  While the nose is noted as within 
normal limits during an August 2007 VA examination, the Board 
finds that this examination addressed only the physical 
examination of the nose without addressing any neurologic effects 
on the ability to smell.  There is no subsequent examination that 
addresses the question of the Veteran's ability to smell.  

The lay evidence tending to show chronic symptomatology on 
service includes the Veteran's report in her claim, in written 
statements, and in her sworn personal testimony at the November 
2010 Board personal hearing that she has experienced chronic loss 
of the sense of smell immediately following the in-service 
aneurysm surgery in service in 1996.  The Veteran's daughter also 
testified as to the Veteran's chronic and continuous inability to 
smell since the surgery in service.

The Board finds that the Veteran has experienced continuous loss 
of smell since service separation.  In addition to the July 2007 
service separation medical history that shows that the Veteran's 
sense of smell had been lost due to aneurysm clip in service, the 
Veteran has reported in her claim, in written statements, and in 
her sworn personal testimony at the November 2010 Board personal 
hearing that she has experienced loss of smell continuously since 
service, and currently still has the disability.  In the July 
2008 VA claim, which was filed within months of separation from 
active service, the Veteran wrote that she had a loss of smell 
that arose from a surgical procedure in service.  The Veteran's 
daughter also testified as to the Veteran's continuous inability 
to smell since her separation from service.  

On the questions of chronic loss of sense of smell in service and 
continuous loss of sense of smell since service separation, the 
Veteran is competent to report such symptoms that she experiences 
at any time because this requires only personal knowledge as it 
comes to her through her senses, and the Veteran's daughter is 
competent to relate her observations of the Veteran's inability 
to smell, such as inability to smell smoke, and including the 
Veteran's requests to her to help smell items such as perfume.  
Anosmia is absence of the sense of smell.  Dorland's Illustrated 
Medical Dictionary, 94 (27th ed. 1988).  Loss of smell is capable 
of lay observation.  Layno, 6 Vet. App. at 470; Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).  The Board finds the 
Veteran and her daughter's testimonies to be consistent with the 
evidence of record that includes in-service findings of anosmia, 
including the absence of any evidence of subsequent reversal of 
this disorder, to be internally consistent, and to be specific in 
detail; hence, the Board finds their testimonies of chronic loss 
of smell in service and continuous loss of smell since service to 
be credible.  

The Board notes that there is no evidence of treatment for 
anosmia in service or during the relatively brief post-service 
period prior to the Veteran filing the claim for service 
connection within a few months after service separation.  In this 
case, in light of the in-service findings suggesting that anosmia 
is due to clippings during aneurysm surgery that suggest 
irreversible etiology, coupled with the absence of subsequent 
evidence that the Veteran regained a sense of smell, the 
Veteran's plausible reason for not seeking treatment that there 
was no cure or treatment available for her anosmia, and the 
credible testimonial evidence under oath of chronic and 
continuous symptomatology, the absence of treatment in this case 
for the relatively short period is of little probative value.  
While the absence of contemporaneous medical evidence of 
treatment in service or after service is a factor that may be 
considered in determining credibility of lay evidence, lay 
evidence does not lack credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of 
contemporaneous medical records does not serve as an "absolute 
bar" to the service connection claim); Barr v. Nicholson, 21 
Vet. App. 303 (2007) ("Board may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for the 
relevant condition or symptoms").

 In addition to the lay evidence and testimony to the loss of 
sense of smell since 1996 in service, there is no lay or medical 
evidence of record that indicates that the Veteran has regained 
the ability to smell.  The August 2007 VA examination notation of 
normal nose, as explained above, addressed only the physical 
examination of the nose without addressing any neurologic effects 
on the ability to smell, so is of no probative value in showing 
that the Veteran's sense of smell had been regained.  The same 
symptoms of anosmia in service have been shown to be chronic in 
service and continuous since service to the present.  Such 
"subsequent manifestations of the same chronic disease" at any 
later date are to be service connected.  In addition, the 
symptoms in this case have been shown to be continuous since 
service separation. Horowitz v. Brown, 5 Vet. App. 217, 221-22 
(1993) (lay statements on in-service and post-service symptoms 
later formed the basis of diagnosis); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional).  Given the diagnosis 
of anosmia during active service, competent and credible evidence 
of chronic symptoms of inability to smell during service, 
competent and credible testimony of continuous symptoms after 
service to the present, and a current diagnosis of anosmia, 
resolving any reasonable doubt in the Veteran's favor, the Board 
finds that service connection for anosmia is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In conclusion, with regard to the duties to notify and assist a 
claimant, there is no need to undertake any review of compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case as the full benefit sought 
by the Veteran is being granted by this decision of the Board.  
See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010).  The Board notes that an RO letter in July 2008 informed 
the Veteran of the manner in which disability ratings and 
effective dates are assigned.  The RO will take such actions in 
the course of implementing this grant of service connection, and 
the Veteran may always file a timely notice of disagreement if 
she wishes to appeal from those downstream determinations. 


ORDER

Service connection for anosmia is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


